DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 21 October 2022.  Claims 1, 4, 6-14 and 16-19 are current pending, of which claims 4 and 6-11 are withdrawn.  Claim 1 is currently amended and claims 18 and 19 are new.  

Drawings
Acknowledgment is made to Applicant’s replacement drawings received 21 October 2022.  No objections to the drawings are made.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Non-Patent Document “Electrocatalytic Oxygen Evolution on Iridium Oxide: Uncovering Catalyst-Substrate Interactions and Active Iridium Oxide Species” to Reier et al. (Reier) in view of the Non-Patent Document “Iridium Oxide for the Oxygen Evolution Reaction: Correlation between Particle Size, Morphology, and the Surface Hydroxo Layer from Operando XAS” to Abbot et al. (Abbot) .
As to claims 1 and 17, Reier teaches a composite comprising an electrically conductive material, substrate comprising at least titanium, and an oxide of a transition metal, iridium oxide, a group 9 metal, supported on the material, the oxide comprising an amorphous structure (at least partially amorphous under heating conditions of 250°C and 350°C) (Abstract; Page 880 Column 1, Paragraph 3, Page 880 Column 2, Paragraph 4; Conclusion).  However, Reier is silent as to the specific particle size of the iridium oxide in the at least partially amorphous structure.  
However, Abbot also discusses iridium oxide catalysts for oxygen evolution and teaches that catalytic activity increases with decreasing particle size, including sizes of less than 100 nm and down to 1.7 nm, as determined by TEM (Conclusion; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the iridium oxide with decreased particle size, including sizes less than 100 nm and down to 1.7 nm, as determined by TEM, in order to ensure increased catalytic activity as taught by Abbot.  
As to claim 12, the combination of Reier and Abbot teaches the method of claim 1.  Reier teaches that the transition metal oxide is amorphous iridium oxide, the same as in the present application, and thus a compound that has an oxidation number that is capable of changing flexibly and reversibly in response to an applied voltage, as evidenced at least by Applicant’s own disclosure.  Furthermore, Reier specifically teaches that the iridium oxide undergoes changes in electrochemically formed oxides as part of a redox couple (Page 880, Column 1, Paragraph 3).  Thus providing further evidence that the amorphous iridium oxide compounds have an oxidation number that is capable of changing flexibly and reversibly in response to an applied voltage.
As to claim 13, the combination of Reier and Abbot teaches the method of claim 1.  Reier further teaches that the at least partially amorphous iridium oxide (350°C) ca be bridged to the electrically conductive material through oxygen, i.e. comprises lattice oxygen (Page 879, Column 2; Page 880, Column 2, Paragraph 1).
As to claim 14, the combination of Reier and Abbot teaches the method of claim 1.  Reier further teaches that the iridium oxide can comprise a hydroxyl group (Page 879, Column 2).
As to claim 18, the combination of Reier and Abbot teaches the method of claim 1.  Reier further teaches that the at least partially amorphous iridium oxide (350°C) is formed on a substrate comprising a surface layer of TiO2 (Conclusion). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reier and Abbot as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0289852 to Cui et al. (Cui).
As to claim 16, the combination of Reier and Abbot teaches the method of claim 1.  Reier further teaches that the at least partially amorphous iridium oxide (350°C) is formed with at least partially crystalline structure and thus with some degree of lattice structure (Page 880, Column 2, Paragraph 1).  However, Reier fails to further teach that this lattice structure comprises a defect.  However, Cui also discusses oxygen evolving metal oxide electrocatalysts with a lattice structure and teaches that defects lead to improved catalytic activity (Paragraph 0062).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to ensure defect are provided in the lattice structure of Reier in order to improve the catalytic activity of the catalyst as taught by Cui.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reier and Abbot as applied to claim 1 above, in view of US Patent Application Publication No. 2015/0021194 to Sheehan et al. (Sheehan) and further in view of US Patent Application Publication No. 2017/0225150 to Bakr et al. (Bakr).
As to claim 19, the combination of Reier and Abbot teaches the method of claim 1.  However, Reier teaches that, for example in the 250°C amorphous iridium oxide embodiment, the substrate is Ti alone (Abstract).  However, Reier is focused on this substrate in an effort to examine any possible interactions between titanium and the iridium oxide that could affect the activity of the iridium oxide with the primary conclusion that the activity of the iridium oxide is actually much more affected by the crystallinity of the iridium oxide than any support interactions (Conclusion).  It would have been obvious to one of ordinary skill in the art at the time of filing that the iridium oxide catalyst would have been useful on many other substrates.  Sheehan also discusses iridium oxide catalysts for electrolytic oxygen production and teaches a variety of known substrates that can be used for supporting the iridium oxide catalyst including titanium dioxide (Paragraph 0071).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the substrate of Reier to a titanium dioxide substrate with the expectation of providing an effective support for the iridium oxide for water oxidation.  However, Sheehan is silent as to if this titanium dioxide is anatase or not.  However, Bakr also discusses oxide catalyst on titanium dioxide supports in electrolysis and teaches that the titanium dioxide should be provided in anatase form (Paragraph 0010).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize anatase titanium dioxide for the support of the combination with the reasonable expectation of providing an effective substrate as taught by Bakr.  

Response to Arguments
Applicant’s arguments with respect to Cao (i.e. with respect to Feature I) have been fully considered and are persuasive.  The rejections to the claims in view of Cao been withdrawn. 
Applicant's arguments filed with respect to Feature II have been fully considered but they are not persuasive. Applicants argue that it would be impossible to obtain Feature II, the limitations of claim 15, wherein the oxide has reversibly changing oxidation numbers, as the calcination of the oxide as in Reier would prevent this.  However, the Examiner disagrees, the Examiner maintains that this feature is due to the amorphous structure of the iridium oxide and maintains that Reier specifically teaches that the lower levels of heat treatment beneficially maintain this amorphous structure in a way that electrochemical oxidation and redox pairs occur, as discussed above (Page 880, Column 1, Paragraph 3).  Applicants further argue this feature in view of Cao; however Cao is no longer utilized in the rejections above.  
Applicant’s arguments with respect to new claims 18 and 19 have been considered but are also not found persuasive.  The new limitations of claim 18 have been taught by Reier as discussed above, and the new limitations of claim 19 have been taught in view of Sheehan and Bakr as discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794